Hnx, J.
Upon conflicting evidence the court did not abuse his discretion in refusing a temporary injunction.

Judgment affirmed.


All the Justices concur.

The defendants filed an answer in which they admitted some of the allegations of the petition and denied others. Isaac Chandlet' averred that he owns the land individually and has title to the same in fee simple, and that he is ready, able, and willing to comply with the terms of the said bond for title to the plaintiff. He also averred that he is perfectly solvent: that plaintiff knew when he bought the land that the title at that time was in W. B. Burns, and that Burns had sold it to Gabriel; that Burns and Gabriel had possession of the same until January 1, 1921; that this defendant was to settle with Burns and Gabriel so as to have title in time to comply with the terms of his bond, which he has done; and that the restraining order should be immediately rescinded. ' Defendants also filed a demurrer to the petition. On the interlocutory hearing the temporary restraining order was dissolved, and the application for permanent injunction was denied. On the interlocutory hearing the evidence was conflicting. The defendants’ offered in evidence a deed from W. B. Burns to Isaac Chandler to a certain tract of land, which, according to the evidence, included the 64.71 acres in controversy.
G. P. Martin and J. B. G. Logan, for plaintiff.
W. W. Stark, for defendants.